DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-4 and 16 are rejected to because of the following:  it is unclear what a “line heater is.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 7-10, 13, 15-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0182325 A1), hereafter referred to as “Lee ‘325,” in view of Kato (JP 2013-029284 A). 
Regarding Claim 1: Lee ‘325 teaches an ice maker (10) comprising: a tray assembly (11 and 12) that comprises: an upper tray (11) that defines upper portions of a 
Lee ‘325 fails to teach the heater that is located between the case and the flexible tray that is configured to contact the flexible tray, and that is configured to supply heat to the plurality of ice making chambers through the flexible tray.
Kato, directed towards an ice maker tray, teaches a heater (24) that is located between a case (25) and a flexible tray (21) that is configured to contact the flexible tray (21), and that is configured to supply heat to a plurality of ice making chambers (22) through the flexible tray (21, see Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the heater that is located between the case and the flexible tray that is configured to contact the flexible tray, and that is configured to supply heat to the plurality of ice making chambers through the flexible tray to the structure of Lee ‘325 as taught by Kato in order to advantageously provide heat to melt the ice bond between harvest cycles formed by the chambers and the case (see Kato, abstract).
Regarding Claim 3: Lee ‘325 teaches wherein the plurality of ice making chambers (113) comprise outer ice making chambers (133) and an inner ice making chamber (113) that is located between the outer ice making chambers (133), wherein the heater (18) comprises a line heater (see Figure 6) that surrounds at least a portion of the outer ice making chambers (133) and at least a portion of the inner ice making chamber (113). 
Lee ‘325 fails to teach the heater comprising: a first part located between the flexible tray and the inner ice making chamber and configured to supply heat to the inner ice making chamber; and second parts that extend from the first part, each of the second parts being located between the flexible tray and one of the outer ice making chambers and configured to supply heat to the one of the outer ice making chambers, and wherein a length of each of the second parts is greater than a length of the first part. 
Kato, directed towards an ice maker tray, teaches a heater (24) comprising: a first part (first 22e) located between a flexible tray (21) and an inner ice making chamber (22) and configured to supply heat to the inner ice making chamber (see Figure 3); and second parts (22d) that extend from the first part (see Figure 3), each of the second parts being located between the flexible tray (21) and one of an outer ice making chambers (25) and configured to supply heat to the one of the outer ice making chambers (25). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the heater comprising: a first part located between the flexible tray and the inner ice making chamber and configured to 
Lee ‘325 modified supra fails to teach wherein a length of each of the second parts is greater than a length of the first part. However, applicant has not provided evidence that wherein a length of each of the second parts is greater than a length of the first part is significant. Further it has been held that absent persuasive evidence that the particular configuration of the claimed element is significant, changing the size of the prior art is considered a matter of choice which a person of ordinary skill in the art would have found obvious, see MPEP 2144.04 (IV)(A). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to modify Lee ‘325 modified supra such that wherein a length of each of the second parts is greater than a length of the first part since it has been held that absent persuasive evidence that the particular configuration of the claimed element is significant, changing the size of prior art is a matter of choice which a person of ordinary skill in the art would have found obvious.
Regarding Claim 4: Lee ‘325 modified teaches wherein the heater (18 of Lee ‘325 modified by 24 of Kato) further comprises an extension part (second 22e opposing piece to first piece 22e of Kato) that protrudes horizontally outward from at least one of 
Regarding Claim 7: Lee ‘325 wherein the flexible tray (element 141) comprises: a spherical portion (body of 141) that defines each of the plurality of ice making chambers (see Figure 9) and that is configured to contact the case (11, 12, 13, 15), the case (mount behind 116 as seen in Figure 7) being configured to restrict a deformation of the spherical portion (paragraph [0042], lines 2-7); and a deformable portion (141) that extends from the spherical portion (body of 141) and that is configured to change from a first shape to a second shape based on an expansion of the ice piece in a state in which the flexible tray is received in the case (mount behind 116 as seen in Figure 7).
Regarding Claim 8: Lee ‘325 wherein the case (mount behind 116 as seen in Figure 7) defines: a chamber accommodation groove (116) configured to receive and support the spherical portion (113 and 141); and a case opening (gap between 132 and 133 hole in 15) that is defined at a bottom portion of the chamber accommodation groove (see Figure 7), that is configured to face the deformable portion (141), and that is configured to allow the deformable portion to change from the first shape to the second shape based on the expansion of the ice piece (b). 
Regarding Claim 9: Lee ‘325 teaches further comprising an ejector (20) that is configured to, based on rotation of the lower tray (12) rotating relative to the upper tray (11), pass through the case opening (opening hole for 15) and push the deformable portion of the flexible tray (141) to discharge the ice piece (b) from the flexible tray (see Figure 9). 
Regarding Claim 10: Lee ‘325 teaches wherein the case (11 of 12, 13, 15) defines a heater accommodation groove (see groove for 18) that surrounds at least a portion of the case opening (hole for 15) and that is configured to seat the heater (18) at a position outside of the ejector (20) based on the ejector (20) passing through the case opening (see Figure 9).
Regarding Claim 13: Lee teaches further comprising a plurality of lower ejectors (20) that are located vertically below the lower tray (12) at positions corresponding to the plurality of ice making chambers (see Figure 9), wherein the plurality of lower ejectors (20) comprise a first ejector (first 20) and a second ejector (second ejector 20) that are configured to sequentially contact the lower tray (12) based on rotation of the lower tray (see rotated position in Figure 9) relative to the upper tray (11). 
Regarding Claim 15: Lee ‘325 modified supra wherein the heater (18 of Lee ‘325) comprises: an upper heater (18 of Lee ‘325) that is located vertically above the upper tray (11) and that is configured to supply heat to an upper heating area of each of the plurality of ice making chambers (113); 
Lee ‘325 fails to teach a lower heater located vertically below the lower tray and configured to supply heat to a lower heating area of each of the plurality of ice making chamber, the lower heating area being less than the upper heating area. 
Kato teaches a lower heater (24) located vertically below a lower tray (21) and configured to supply heat to a lower heating area of each of a plurality of ice making chamber (22). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a lower heater located vertically 
Lee ‘325 modified supra fails to teach the lower heating area being less than the upper heating area. However, applicant has not provided evidence that the lower heating area being less than the upper heating area is significant. Further it has been held that absent persuasive evidence that the particular configuration of the claimed element is significant, changing the size of the prior art is considered a matter of choice which a person of ordinary skill in the art would have found obvious, see MPEP 2144.04 (IV)(A). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to modify Lee ‘325 modified supra such that the lower heating area being less than the upper heating area since it has been held that absent persuasive evidence that the particular configuration of the claimed element is significant, changing the size of prior art is a matter of choice which a person of ordinary skill in the art would have found obvious.
Regarding Claim 16: Lee ‘325 modified supra teaches wherein each of the upper heater (18 of Lee ‘325) and the lower heater (24 of Kato) is a line heater that defines a circular shape (see Figure 6 of Lee ‘325 and Figure 3 of Kato).
Lee ‘325 modified supra fails to teach wherein a diameter of the upper heater is greater than a diameter of the lower heater. However, applicant has not provided evidence that wherein a diameter of the upper heater is greater than a diameter of the 
Regarding Claim 19: Lee ’325 wherein the upper tray (11) comprises a plurality of inlet walls (115) that define inflow openings configured to receive cold air to the plurality of ice making chambers (paragraph [0035], lines 1-2), and wherein the heater (18) is located between the case (mount behind 116) and the upper tray (11) at a position vertically below the inflow openings (115). 
Regarding Claim 20: Lee’325 teaches wherein at least one of the inflow openings (115) is a water receiving hole (17 into 114) configured to receive water to at least one of the plurality of ice making chambers (paragraph [0035], lines 1-9).
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0182325 A1), hereafter referred to as “Lee ‘325,” in view of Kato (JP 2013-029284 A), as applied to claim 1 above, and further view of Lee (US 9,021,827 B2), hereafter referred to as “Lee ‘827.”
Regarding Claim 2: Lee ‘325 teaches wherein the plurality of ice making chambers (150) are arranged along a direction parallel to a rotation axis of rotation of the lower tray (120) relative to the upper tray (110), and wherein the heater (465) comprises a line heater that extends in the direction parallel to the rotation axis (see Figure 22). 
Lee’325 modified supra fails to teach the heater surrounds at least a portion of a lower perimeter of each of the lower portions of the plurality of ice making chambers. 
Lee ‘827, directed towards an ice maker, teaches a lower heater (150) heater surrounds at least a portion of a lower perimeter (bottom of 110) of each of lower portions of a plurality of ice making chambers (116).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the heater surrounds at least a portion of a lower perimeter of each of the lower portions of the plurality of ice making chambers to the structure of Lee ‘325 modified supra as taught by Lee’827 in order to advantageously provide various positions to facilitate ice remove and to apply the heater to various configurations (see Lee ‘827, Column 5, lines 56-67 to column 6, lines 1- 2). 
Regarding Claim 5: Lee ‘325 modified supra fails to teach wherein the case defines a heater accommodation groove that is configured to seat the heater, and wherein at least a portion of the heater protrudes toward the flexible tray based on the heater being seated in the heater accommodation groove. 
Lee ‘325 teaches a flexible tray (141). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the case defines a heater accommodation groove that is configured to seat the heater, and wherein at least a portion of the heater protrudes toward the flexible tray based on the heater being seated in the heater accommodation groove to the structure of Lee ‘325 modified supra as taught by Lee in order to advantageously provide various positions to facilitate ice remove and to apply the heater to various configurations (see Lee ‘827, Column 5, lines 56-67 to column 6, lines 1- 2). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0182325 A1), hereafter referred to as “Lee ‘325,” in view of Kato (JP 2013-029284 A), as applied to claim 1 above, and further in view of Hanson et al. (3,952,539), hereafter referred to as “Hanson.”
Regarding Claim 6: Lee ‘325 modified supra fails to teach wherein the flexible tray comprises a stepped portion that protrudes from an outer surface of each of the plurality of ice making chambers and that is configured to contact the heater. 
Hanson, directed towards an ice maker tray, teaches a flexible tray (36) comprises a stepped portion (95) that protrudes from an outer surface of each of a plurality of ice making chambers (82) and that is configured to contact a heater (72). 
.   
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0182325 A1), hereafter referred to as “Lee ‘325,” in view of Kato (JP 2013-029284 A), as applied to claim 1 above, and further in view of Ando et al. (US 6,334,318 B1), hereafter referred to as “Ando.” 
Regarding Claim 11: Lee ‘325 modified supra fails to teach wherein the heater comprises a direct current (DC) heater configured to generate heat based on receiving DC power and to separate the ice piece from the plurality of ice making chambers. 
Ando, directed towards an ice making apparatus, teaches wherein a heater (13) comprises a direct current (DC) heater (Column 6, lines 44-65) configured to generate heat based on receiving DC power (Column6, lines 44-65 and to separate an ice piece (18) from a plurality of ice making chambers (cavities in 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the heater comprises a direct current (DC) heater configured to generate heat based on receiving DC power and to separate the ice piece from the plurality of ice making chambers to the structure of Lee ‘325 modified supra as taught by Ando in order to advantageously provide the 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable Lee et al. (US 2014/0182325 A1), hereafter referred to as “Lee ‘325,” in view of Kato (JP 2013-029284 A), and Ando et al. (US 6,334,318 B1), hereafter referred to as “Ando,” as applied to claim 11 above, and further in view of Lee et al. (US 2009/0019880 A1), hereafter referred to as “Lee,” and Lee (US 9,021,827 B2), hereafter referred to as “Lee ‘827.”
Regarding Claim 12: Lee ‘325 modified supra further teaches and wherein the heater (18 of Lee ‘325) comprises: an upper heater (18 of Lee ‘325) that is the DC heater (as taught by Ando, Column 6, lines 44-65), that is located vertically above the upper tray (11 of Lee ‘325), and that is configured to supply heat to the upper portions of the plurality of ice making chambers (113 of Lee ‘325). 
Lee ‘325 modified supra fails to teach wherein the upper tray is the flexible tray, and a lower heater located vertically below the lower tray and configured to supply heat to the lower portions of the plurality of ice making chambers. 
Lee, directed towards an ice maker, teaches wherein the upper tray is the flexible tray.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the upper tray is the flexible tray to the structure of Lee ‘325 modified supra as taught by Lee in order to advantageously provide the ability for the upper and lower trays to be brought into tight contact when water is placed into the chambers (see Lee, paragraph [0042], lines 1-6). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a lower heater located vertically below the lower tray and configured to supply heat to the lower portions of the plurality of ice making chambers to the structure of Lee ‘325 modified supra as taught by Lee in order to advantageously provide various positions to facilitate ice remove and to apply the heater to various configurations (see Lee ‘827, Column 5, lines 56-67 to column 6, lines 1- 2). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0182325 A1), hereafter referred to as “Lee ‘325,” in view of Kato (JP 2013-029284 A), as applied to claim 13 above, and further in view of Jeong et al. (US 2010/0326118 A1), hereafter referred to as “Jeong ‘118.”
Regarding Claim 14: Lee ‘325 modified supra fails to teach wherein the first ejector extends toward a first ice making chamber among the plurality of ice making chambers by a first length, and wherein the second ejector extends toward a second ice making chamber among the plurality of ice making chambers by a second length different from the first length. 
Jeong ‘118, directed towards an ice marker, teaches wherein a first ejector extends toward a first ice making chamber (121) among a plurality of ice making chambers by a first length (see Figure 3), and wherein a second ejector (153a) extends toward a second ice making chamber (another 121, see Figure 3) among the plurality of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the first ejector extends toward a first ice making chamber among the plurality of ice making chambers by a first length, and wherein the second ejector extends toward a second ice making chamber among the plurality of ice making chambers by a second length different from the first length to the structure of Lee ‘325 modified supra as taught by Jeong ‘118 in order to advantageously provide differing lengths of ejectors to accommodate smaller ice cells, especially cells at the ends of the tray which take longer to form ice, thus is would be efficient to have the end cells smaller (see Jeong ‘118, paragraph [0045], lines 1-14). 
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0182325 A1), hereafter referred to as “Lee ‘325,” in view of Kato (JP 2013-029284 A), as applied to claim 15 above, and further in view of Alshourbagy et al. (US 2017/0299244 A1), hereafter referred to as “Alshourbagy.”
Regarding Claim 17: Lee ‘325 teaches a heater accommodation groove (groove for 18) recessed downward from the upper surface of the upper tray (11) and configured to contact the upper heater (see Figure 9). 
Lee ‘325 modified supra fails to teach a temperature sensor configured to contact an outer surface of the upper tray and configured to detect a temperature of the upper tray, wherein the upper tray defines: a sensor accommodation groove that is located between the plurality of ice making chambers, that is recessed downward from an upper surface of the upper tray, and that is configured to receive the temperature sensor.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a temperature sensor configured to contact an outer surface of the upper tray and configured to detect a temperature of the upper tray, wherein the upper tray defines: a sensor accommodation groove that is located between the plurality of ice making chambers, that is recessed downward from an upper surface of the upper tray, and that is configured to receive the temperature sensor to the structure of Lee ‘325 modified supra as taught by Alshourbagy in order to advantageously measure the temperature above the cells to maintain an air temperature above freezing to facilitate melting of frost on the tray (see Alshourbagy, paragraph [0004], lines 43-47).  
Regarding Claim 18: Lee ‘325 modified supra fails to teach wherein the case (case of Lee ‘325) comprises an upper case located vertically above the upper tray and configured to couple to the upper tray, and wherein the upper case comprises sensor installation ribs that protrude from a bottom surface of the upper case toward the upper tray and that are configured to, based on the upper tray being coupled to the upper case, insert into the sensor accommodation groove to limit movement of the temperature sensor. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the case comprises an upper case located vertically above the upper tray and configured to couple to the upper tray, and wherein the upper case comprises sensor installation ribs that protrude from a bottom surface of the upper case toward the upper tray and that are configured to, based on the upper tray being coupled to the upper case, insert into the sensor accommodation groove to limit movement of the temperature sensor to the structure of Lee ‘325 modified supra as taught by Alshourbagy in order to advantageously keep the electrical elements stable above the ice and water in the tray (see Alshourbagy, paragraph [0010], lines 1-8).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Culley et al. (US 2014/0167321 A1).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL ALVARE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/KIRSTIN U OSWALD/Examiner, Art Unit 3763